Title: To George Washington from William Heath, 17 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 17. 1782.
                        
                        The enclosed is this moment handed to me.
                        In justice to colonel Swift I beg leave to observe that he has been the whole winter with the troops, and has
                            had many embarrassments and difficulties to encounter. He has repeatedly mentioned to me the necessity of his visiting his
                            family before the campaign opened. I assured him he should, but being appointed a member of the general court-martial for
                            the trial of major-general McDougall, and that court having been continued much longer than was expected, has prevented:
                            an opportunity opens now to offer, and I earnestly request your Excellency to grant the indulgence. I have the honor to be
                            With the highest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sir
                                Camp Connecticut Villag May 17th 1782.
                            
                            the Court Martial has this Day adjurned till the 10th day of June next. I think with your Honors Leve I
                                can have opertunity to Visset my famely—I conclude your Permission for my absence under my Present Circumstance will
                                be surficient without my aplying to his Excellency the Commander in Chief—& therefore beg
                                your  Honors Permission to be absent till the 10th day of June aforesd.
                            if your Honor s’uld not Chuse to grant my request your Self I beg the favour of you Sir to give me a Line
                                to his Excellency the Commander in Chief informing him my Circumstance and request of him the favour for me  to be absent for that time—but am in hops it will not be necessary to Trouble his Excellency
                                on the Subject. I have Directed the barer to wait your answer. I have the Honor to be Sir your
                                obedt Humle Servt
                            
                                Heman Swift

                            
                        
                        
                    